—In a proceeding pursuant to Election Law § 16-106, inter alia, to declare valid certain absentee and emergency ballots cast in the general election held on November 4, 1997, for the public office of Legislator for the 19th Legislative District of the County of Orange, the appeal is from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated December 15, 1997, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The appeal must be dismissed as the controversy is academic (see, Matter of Hanington v Coveney, 62 NY2d 640). Were we to reach the merits, we would find that, contrary to the appellant’s contention, the Board of Elections properly invalidated certain absentee and emergency ballots which did not contain proper markings (see, Election Law § 9-112; Minick v Scranton, 145 Misc 2d 1006). Bracken, J. P., Copertino, Mc-Ginity and Luciano, JJ., concur.